NUMBER 13-19-00645-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG
____________________________________________________________

LIDIA MARTINEZ,                                                           Appellant,

                                          v.

NAVY ARMY COMMUNITY CREDIT UNION,                   Appellee.
____________________________________________________________

             On appeal from the 319th District Court
                   of Nueces County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
     Before Chief Justice Contreras and Justices Longoria and Perkes
             Memorandum Opinion by Chief Justice Contreras

      Appellant, Lidia Martinez, attempted to perfect an appeal from a judgment entered

by the 319th District Court of Nueces County, Texas, in cause number 2019DCV-3270-

G. Judgment in this cause was signed on August 28, 2019. A motion for new trial was

filed on September 30, 2019. Pursuant to Texas Rule of Appellate Procedure 26.1,
appellant’s notice of appeal was due on November 26, 2019, but was not filed until

December 10, 2019.

       A motion for extension of time is necessarily implied when an appellant, acting in

good faith, files a notice of appeal beyond the time allowed by rule 26.1, but within the

fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time.

See Verburgt v. Dorner, 959 S.W.2d 615, 617-18, 619 (1997) (construing the predecessor

to Rule 26). However, appellant must provide a reasonable explanation for the late filing:

it is not enough to simply file a notice of appeal. Id.; Woodard v. Higgins, 140 S.W.3d
462, 462 (Tex. App.Amarillo 2004, no pet.); In re B.G., 104 S.W.3d 565, 567 (Tex.

App.Waco 2002, no pet.).

       On December 10, 2019, the Clerk of this Court notified appellant of this defect so

that steps could be taken to correct the defect, if it could be done. Appellant was advised

that, if the defect was not corrected within ten days from the date of receipt of this Court’s

letter, the appeal would be dismissed. To date, no response has been received from

appellant providing a reasonable explanation for the late filing of the notice of appeal.

       The Court, having considered the documents on file and appellant’s failure to

correct the defect of which she was notified, is of the opinion that the appeal should be

dismissed.      See id. 42.3(b),(c).   Accordingly, the appeal is DISMISSED for want of

jurisdiction.

                                                                 DORI CONTRERAS
                                                                 Chief Justice

Delivered and filed the 16th
day of January, 2020.


                                              2